Citation Nr: 1124912	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1961 to October 1966.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In March 2008, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In April 2008 and April 2010 the Board remanded the matter for additional development.  The requested development has been completed and the claim has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus pre-existed his active military service; thus, the Veteran is not entitled to the Presumption of Soundness.

2.  The Veteran's bilateral pes planus permanently increased in severity beyond its natural progression during his active military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1131, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's claim in full, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Service Connection 

Service connection may be granted for disorder resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the veteran's active military service, establishes the disease was incurred during the military service.  38 C.F.R. § 3.303(d).  As a general matter, to establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted, and enrolled for military service, except as to defects, infirmities, or disorders noted at the time of the military entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such military service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Here, the Veteran's service treatment records (STRs) reflect that in August 1961 the Veteran was examined at a U.S. Marine Corps Recruiting Station and found to be qualified for enlistment, despite the noted defect of third-degree pes planus.  A Report of Medical Examination dated in September 1961 documented third-degree pes planus.  In an October 1961 re-examination report, the examiner noted bilateral, asymptomatic, third-degree pes planus.  Therefore, since the Veteran's bilateral pes planus was noted and recorded during his enlistment examination, he is not entitled to the Presumption of Soundness.  The Presumption of Soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

If, as here, a pre-existing disorder is noted upon entry into the military service, a veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  Independent medical evidence is then needed to support a finding that the pre-existing disorder increased in severity during the veteran's active military service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Intermittent or temporary flare-ups during military service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying disorder, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of the military separation but one that still currently exists - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  However, the Presumption of Aggravation applies where there was a worsening of the disorder during the veteran's active military service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  
In deciding the appeal, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there is no valid claim).  Here, the Veteran has a current diagnosis of bilateral pes planus.  Specifically, the May 2010 VA examiner, following a physical examination of the Veteran, diagnosed the Veteran with bilateral pes planus.

In regards to evidence of an in-service worsening of the pre-existing bilateral pes planus, during his March 2008 Board hearing, the Veteran testified that his feet bothered him while walking during his active military service, but he did not want to report this pain.  The Veteran also testified that after his reenlistment into the military, the only treatment he sought during his active military service in regards to his feet was for blisters.  The Veteran's STRs reflect that in October 1965 the Veteran was found to have third-degree pes planus.  The Veteran's October 1966 military discharge examination documented second-degree pes planus.  The Veteran's military service ended in October 1966.

In regards to a medical opinion concerning whether the pre-existing bilateral pes planus increased in severity during the Veteran's active military service beyond its natural progression, the claims file contains three medical opinions.

First, in a March 2008 private treatment record, Dr. R.L.C. opined that the Veteran's "flatfoot" may have been exacerbated by the Veteran's stint in the armed forces due to his high activity and daily use of work boots.  

Second, in accordance with the Board's remand directive, the Veteran was afforded a VA podiatric examination in September 2008.  The Board notes that this examination was not conducted by an orthopedist.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner provided a conflicting medical opinion to that of the above private medical opinion.  Specifically, the VA examiner determined that the Veteran's bilateral pes planus was at least as likely as not aggravated by his active military service, but the VA examiner concluded that the current increase in the disorder was due to the natural progression of the disease.  As support for this conclusion, the VA examiner indicated that the "amount of pes planus can change over the years (natural progression) and then the patient will need new orthotics to accommodate for the deformity."  The VA examiner also stated that an increase in severity of the symptoms could be due to aging.  The VA examiner then indicated that physical training during military service is enough to strain or aggravate any pre-existing disorder.

Due to these conflicting medical opinions, the Board remanded the appeal for another VA medical opinion.  In May 2010, the Veteran was afforded another VA examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed the Veteran with bilateral pes planus.  The VA examiner then concluded that it is "as least as likely as not" that the Veteran's bilateral pes planus was aggravated by his active military service due to the "increased physical demands placed on a foot with already altered biomechanics."  However, the VA examiner then determined that the Veteran's "current severity of the disease is as likely as not due to the natural progression of the disease" since "degenerative changes as well as pain will continue to occur over time due to both natural aging as well as the natural progression of the disease."

The Board recognizes that the claims file currently contains conflicting medical opinions.  However, all of the physicians agree that the Veteran's active military service aggravated his bilateral pes planus.  The physicians differ on whether this aggravation was merely a part of the natural progression of the disorder.  Thus, the Board finds that, at the very least, the evidence of record, combined with the Veteran's lay statements, contains a relative balance of evidence for and against concluding the Veteran's pre-existing bilateral pes planus permanently worsened beyond its natural progression during his active military service.  Thus, resolving all reasonable doubt in his favor, the Board finds that his claim for service connection for bilateral pes planus must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral pes planus is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


